Citation Nr: 0928295	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to May 
1954. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the Veteran's claim of entitlement 
to service connection for a back condition.  The Veteran 
perfected a timely appeal of this determination to the Board. 
 
In September 2006, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board in Togus, Maine.  The Veteran's testimony on that 
occasion has been transcribed and associated with his claim's 
file.

In a December 2006 decision, the Board denied the Veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In a March 2009 
Memorandum of Decision, the Court remanded the case to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's attorney requested a travel board hearing 
before the Board, as indicated by the July 2009 written 
statement.  The Veteran retained an attorney in February 2007 
after his initial hearing with his prior representative.  
Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2008).  
Because failure to afford the Veteran the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. § 20.904(a) (2008), 
this matter must be addressed before the Board promulgates a 
decision.  Therefore, this issue must be remanded to afford 
the Veteran and his attorney the opportunity to appear at 
such a hearing following all appropriate procedures. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
personal hearing before a Veterans Law 
Judge (formerly a member of the Board) at 
the local regional office (i.e., Travel 
Board hearing) in accordance with 
applicable procedures.  The Veteran and 
his attorney should be notified in 
writing of the time and place to report 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


